Citation Nr: 9926923	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  95-02 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a disability 
causing chest pain.

2.  Entitlement to service connection for upper back strain.

3.  Entitlement to service connection for a cold weather 
injury.

4.  Entitlement to service connection for arthralgia or 
arthritis of the hands, knees, and feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from May 1989 to 
December 1993.  This appeal was before the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C.  The claim was 
subsequently transferred to the Baltimore, Maryland, RO.  

By means of a decision dated in May 1997, the Board remanded 
this claim for further development.  At that time, in 
addition to the issues listed on the title page, the issue of 
entitlement to service connection for a psychiatric disorder 
was also before the Board.  The RO subsequently awarded 
service connection for a psychiatric disorder, therefore, 
this issue is no longer before the Board.

In our prior remand, the Board referred the issue of 
reopening a claim for service connection for pes planus.  
This matter is once again referred to the RO.  


REMAND

The Board notes that in our prior remand, it was requested 
that all post-service VA clinical records be obtained and 
associated with the claims file.  While outpatient treatment 
reports from the Baltimore VA Medical Center (VAMC) have been 
associated with the claims file, it is unclear whether all 
treatment records from the Washington, DC, VAMC are 
associated with the claims file.  The RO requested these 
records in June 1997, but it does not appear that any 
records, or any response, was received from the Washington, 
DC, VAMC.  Another attempt to obtain these records should be 
made.  

The evidence of record indicates that the appellant was 
treated for upper back strain in August 1993.  She has 
reported that she has had continual back pain since that 
time.  The Board notes that subsequent to the Board's 
previous remand, VA medical evidence was submitted which 
indicates that during hospitalization in November and 
December 1994, examination of the back showed tenderness in 
the back and pain with straight leg raise of both legs.  The 
examiner failed to provide a diagnosis at that time; it 
appears that this hospitalization was for an unrelated 
condition.  Given the inservice diagnosis and the appellant's 
assertions, and given that there was positive physical 
evidence of a back condition during VA hospitalization in 
1994, the Board finds that further medical evaluation is 
necessary.

Service medical records show that in May 1993, the appellant 
was seen for complaints of swollen and painful hands, knees, 
and feet, of 1 year duration.  Examination showed positive 
pain in digits.  There was minimal edema of the fingers.  
Joints had full range of motion without pain.  The diagnosis 
was possible arthritis, and she was to follow-up in 2 weeks.  
She was again examined 2 weeks later (also in May 1993) and 
physical examination and laboratory findings were within 
normal limits.  X-rays of the hands were also normal at that 
time.  The diagnosis was arthralgia of uncertain etiology.  
The appellant has reported continual joint pain since 
service, and post-service medical evidence include a 
diagnosis of arthritis.  The Board thus finds that further 
medical evaluation is necessary.

Service medical records show that the appellant was seen for 
complaints of chest pain on various occasions.  In July 1993, 
it was noted that there was a possibility of costo-chondritis 
versus esophageal spasm.  Chest x-rays noted that there was 
an enlarged appearance of the heart which was probably the 
result of a very narrow AP diameter of the thorax with a 
moderate pectus excavatum compressing the heart.  An 
echocardiogram was recommended to rule out any cardiac 
abnormalities resulting from the thoracic narrowing.  Post-
service medical records show that in April 1998, she was 
noted to have new onset atrial fibrillation.  The Board thus 
finds that further evaluation should be conducted.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps to 
obtain all of the appellant's post-service 
clinical records, to include all outpatient 
and inpatient treatment records from the 
Washington, D.C., VAMC and the Baltimore VAMC.  
If there are no additional records at either 
medical center, this should be indicated in 
writing.

2.  The appellant should be scheduled for a VA 
orthopedic examination to determine the nature 
and etiology of her joint and upper back 
conditions.  All necessary diagnostic testing 
should be accomplished.  The examiner should 
then indicate whether the appellant has 
chronic disability of the upper back or of the 
joints of the hands, knees and feet, and, if 
she does, the examiner should provide the 
diagnosis of each disability.  The examiner 
should then answer the following questions:  
(1) whether it is at least as likely as not 
that the chronic upper back disability was 
first manifested in service; (2) whether it is 
at least as likely as not that the chronic 
joint disability involving the hands, knees, 
or feet was first manifested in service (the 
examiner should specifically answer this 
question with regards to each joint, i.e., the 
joints in the right hand, the joints in the 
left hand, the joints in the right knee; 
etc.).  The claims file, to include all 
service and post-service medical evidence, 
should be made available to and reviewed by 
the examiner.

3.  The appellant should be scheduled with a 
cardiology examination to determine the nature 
and etiology of her chest pain.  All necessary 
diagnostic testing should be accomplished.  
The examiner should then indicate whether her 
chest pain is a manifestation of chronic 
disability, and, if so, the diagnosis.  The 
examiner should then indicate whether it is at 
least as likely as not that such disability 
was first manifested in service.  The claims 
file, to include all service and post-service 
medical evidence, should be made available to 
and reviewed by the examiner.

4.  Once the above has been accomplished, the 
RO should review the evidence and determine 
whether additional development is necessary.  
If so, such additional development should be 
accomplished.  The RO should then readjudicate 
the claims on appeal.

If the benefits sought on appeal are not granted, following 
the usual appellate procedures, the claim should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



